Citation Nr: 1808357	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic toenail fungus, to include as due to Gulf War service.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to Gulf War service.

3.  Entitlement to service connection for hemochromatosis, to include as due to Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1965 to September 1991.

The Veteran's decorations include the Legion of Merit, Distinguished Flying Cross, Bronze Star, National Defense Service Medal, Republic of Vietnam Gallantry Cross with Device, and Republic of Vietnam Campaign Medal.  The Veteran's DD-214 indicates that his service included participation in Operation Desert Shield/Storm from August 2, 1990 to February 23, 1991 and from December 19, 1990 to March 6, 1991 in the Area of Responsibility of Operation Desert Shield/Storm.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the Veteran requested a Board hearing at a local VA office in the December 2012 VA Form 9.  The Veteran was scheduled for a hearing on June 9, 2016; however, the Veteran, through his representative, submitted a letter on June 6, 2016, requesting cancellation of his scheduled Board hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to service connection for chronic toe fungus, irritable bowel syndrome, and hemochromatosis are decided.

The Veteran contends that his issues are related to his Gulf War service or to his service in Vietnam.  As noted above, the Veteran had service in Southwest Asia.  Thus, exposure to Gulf War environmental hazards is established.

I.  Chronic toenail fungus

The Veteran contends that his chronic toenail fungus is related to service.

Service treatment records (STRs) from December 1990 and August 1991 indicate treatment for tinea pedis and tinea infection.  Private treatment records show treatment for mycotic nails in 2001.

The Veteran underwent a VA examination in June 2010.  The report indicates that the Veteran was treating his condition with medication, which provided temporary relief but no cure.  The examiner diagnosed the Veteran with chronic toenail fungus but opined that the condition is not likely related to the infections treated in service, noting a lack of continuity of care between 1991 and 2001.

The Veteran underwent a VA examination in August 2010.  The examiner opined that the Veteran's chronic toenail fungus is not likely the result of Gulf War environmental hazards and more likely due to an infection, which can be transient.

In the October 2010 notice of disagreement (NOD), the Veteran stated that his toenail fungus was present in service, in 1990, and has been present ever since.  The Veteran stated that years of wearing the USAF flying boots, described as very hot and poorly ventilated, are the reason the fungus started.  The Veteran also noted that for 15 years of his 26 years of active service, his flight suit and boots were "the uniform of the day" and is certain contributed to his problem.  The Veteran reported that for the past 8-9 years he has sought treatment for his fungus from his podiatrist and is prescribed Tinaecide.  The Veteran indicates that prior to treatment with the podiatrist, he was treating the problem with over-the-counter medications.  The Veteran notes that he was using Desenex because his family doctor did not want to prescribe Lamasil due to the high risk of liver damage.

In the December 2012 VA Form 9, the Veteran states that his chronic toenail fungus has existed for years and that it was caused by wearing the flying boots for years during service.

After a review of the evidence, the Board finds that the June 2010 and August 2010 VA examiners do not provide an adequate rationale for the opinions provided.  Neither examination provides an explanation as to why the Veteran's infection in service is unrelated to his current chronic toenail fungus except to state that it "can be transient" and noting a lack of continuity of care.  However, the Veteran asserts that he had been treating this condition with over-the-counter medications since service.  The August 2010 opinion notes that the Veteran stated that his condition was caused by his boots in service, but the examiner did not opine as to whether or not the constant use of those boots is likely to cause his current condition.  The examiners both failed to discuss the Veteran's treatment with his podiatrist.  The Board finds that the examiner does not provide a clear and complete rationale for the conclusions reached and the opinion fails to sufficiently address whether the Veteran's chronic toenail fungus is related to service.

Therefore, the Board finds that VA has not met its duty to assist the Veteran by obtaining an adequate examination and a remand is necessary to obtain another medical opinion regarding the Veteran's chronic toenail condition.

B.  Irritable bowel syndrome (IBS)

The Veteran contends that he has IBS related to service.

STRs indicate that the Veteran was diagnosed and treated for gastroenteritis, reflux esophagitis, and emotionally related epigastric distress/rule-out peptic ulcer disease.  Private treatment records show treatment and complaints of abdominal pain of uncertain etiology and IBS.

The Veteran underwent a VA examination in June 2010.  The report indicates that the Veteran reported flare-ups of IBS once a month and that he is careful with food intake.  The Veteran reported intermittent diarrhea and constipation, intermittent passing of gas, and distention.  He denied nausea, vomiting, hematemesis, and melena.  The report indicates a diagnosis of IBS and found that it is a medically unexplained chronic multi-symptom illness of unknown etiology.

The Veteran underwent a VA examination in August 2010.  The examiner opined that the Veteran's condition is less likely than not caused by or related to environmental exposure and is more likely related to gastrointestinal problems shown after service.

In the October 2010 NOD, the Veteran stated that IBS is a "presumptive disability" and that there was no caveat in the information he read that it must be diagnosed within one year of release of active duty.  The Veteran noted that he does have flare-ups of his IBS but that it is fairly well controlled by the Bentyl medication.

In the December 2012, VA Form 9, the Veteran stated that he is diagnosed with IBS and that it is a very uncomfortable disorder that becomes disruptive at times but that he tries to control it with his diet and medication.

After a review of the evidence, the Board finds that the opinions provided in the June 2010 and August 2010 VA examinations are not supported by adequate rationale.  The June 2010 VA examiner did not provide an opinion, but simply stated a finding that IBS is a medically unexplained chronic multi-symptom illness of unknown etiology.  The August 2010 VA examiner stated that the Veteran's condition is less likely caused by or related to environmental exposure and more likely related to problems after service; however, the examiner did not provide a reasoning for this opinion.

The August 2010 VA examiner did not adequately explain why the Veteran's current IBS is more likely related to his post-service gastrointestinal problems as opposed to the Veteran's previous gastrointestinal problems noted in service.

The Board also notes that, as the Veteran's last examination is almost 8 years old, a current picture of the severity of the Veteran's condition is not available to determine whether his condition has manifested to a compensable rating as required under 38 C.F.R. 3.317.

Therefore, the Board finds that VA has not met its duty to assist the Veteran by obtaining an adequate examination and a remand is necessary to obtain another examination and medical opinion regarding the Veteran's IBS.

C.  Hemochromatosis

The Veteran contends that his hemochromatosis is related to service.

STRs do not indicate diagnosis or treatment for hemochromatosis or concerns for iron levels, but a record from April 1976 notes fatigue and a possible diagnosis of viral syndrome.  Private treatment records indicate that the Veteran was diagnosed with hemochromatosis in September 1992.

The Veteran underwent a VA examination in June 2010.  The report indicates that the Veteran denied fatigability, headaches, chest pain, claudication, shortness of breath, syncope, lightheadedness, or history of infections.  The report indicates a Ferritin level of 230.9 and a diagnosis of hemochromatosis.  The examiner opined that his condition is not likely related to the fatigue noted in service and noted that fatigue may be transient and multifactorial.  The examiner noted no chronicity or continuity of care shown between 1995 and 2009.  The examiner opined that the Veteran's condition is not likely related to Gulf War hazards but that it is more likely related to a genetic etiology.

In an August 2010 letter, the Veteran stated that he agrees with the "finding the hemochromatosis may have been caused by a genetic reason."  However, he states that by the time his disease was diagnosed, his Ferritin (blood iron) levels were already high and now pose serious risks to internal organs.  The Veteran states that his situation would not exist if it had been diagnosed and treated in service.

In the October 2010 NOD, the Veteran states that hemochromatosis is an uncommon, slow developing disease that began sometime during his service but was not diagnosed until 1992, one year after his retirement.  The Veteran notes that no one can determine exactly when the disorder began but that it is certain it started during his years of service and remained undetected.  He states that in 1992, a liver biopsy showed that his Ferritin readings were 4 times the high normal reading and 10 times a normal mid-range reading.  The Veteran indicates that he believes that if it had been detected during service it could have been treated early, before the iron buildup in his liver occurred.  The Veteran asserts that the VA finding was based on an incorrect assertion that no post-retirement follow-up occurred and notes that he has annual blood checks of my Ferritin level and has therapeutic phlebotomies to control the iron levels in his blood.

In the December 2012 VA Form 9, the Veteran states that he agrees that the disorder is a genetic based disorder but that his claim is based on the fact that the USAF should have diagnosed the problem during his service.  He states that by the time he was diagnosed, his Ferritin levels were high and a biopsy showed that his liver had iron buildup.  He states that he is treated weekly to control the iron content in his blood and that the damage to his organs is unknown but that an early diagnosis would have prevented the disorder from getting so out of control.

After a review of the evidence, the Board finds that the opinion provided in the June 2010 VA examination is not sufficient to address whether the Veteran's hemochromatosis is related to service.  The VA examiner opined that the Veteran's condition is not likely related to Gulf War hazards but that it is more likely related to a genetic etiology.  However, the examiner did not explain why it is more likely related to the Veteran's genetics or provide an explanation for the statement.  While the Veteran has stated that he agrees that it might be related to genetics, he states that the condition would not be at the level it is today if it was treated previously in service.  The examiner did not provide an opinion as to how the condition may have been affected by service.  The VA examiner also noted a lack of continuity of care between 1995 and 2009 despite the Veteran's assertions that post-retirement he has annual blood checks of his Ferritin level and therapeutic phlebotomies to control the iron levels in his blood.

The Board finds that the June 2010 VA opinion is not supported by an adequate rationale for the conclusions reached and the opinion fails to sufficiently address whether the Veteran's hemochromatosis is related to service.

Therefore, the Board finds that VA has not met its duty to assist the Veteran by obtaining an adequate examination and a remand is necessary to obtain another medical opinion regarding the Veteran's hemochromatosis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding private or VA treatment records related to the Veteran's chronic toenail fungus, IBS, and hemochromatosis.

2.  Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his chronic toenail fungus.  The entire claims file, including the Veteran's statements and treatment records from his podiatrist, must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail. The examiner is directed to take into consideration the 

a.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that any identified chronic toenail fungus had onset during the Veteran's active service or was caused by his active service.

The examiner should specifically consider and address any pertinent findings in the Veteran's STRs, as well as the Veteran's assertions of continuity of symptomatology since his Southwest Asia service.

The examiner should determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Ensure that the Veteran is scheduled for a VA examination with regard to his claimed irritable bowel syndrome.  The entire electronic claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner must address the following:  

a.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his irritable bowel syndrome had onset during or was caused by his active service.

If not, the examiner should determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.

The examiner should specifically consider and address any pertinent findings in the Veteran's service treatment records, as well as the Veteran's assertions of continuity of symptomatology since his Southwest Asia service.

(b)  The examiner must identify the severity and frequency of all symptoms of any diagnosed gastrointestinal disorder.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner in order to determine the nature and etiology of the Veteran's claimed hemochromatosis or other underlying disorder.  Any tests deemed necessary should be completed. 

The examiner should specifically consider and address any pertinent findings in the Veteran's STRs as well as the Veteran's statements regarding his hemochromatosis since his Southwest Asia service.

The following opinions should be provided:

a.  Does the Veteran have hemochromatosis?  

b.  If so, is hemochromatosis a congenital disease or congenital defect?  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)

i.  If the Veteran's hemochromatosis is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s), which represent superimposed diseases/disorders that began during military service.

ii.  If hemochromatosis is a congenital disease, then the examiner must opine whether the Veteran's hemochromatosis first became evident during active duty service.

iii.  If the Veteran's hemochromatosis is found to be neither a congenital defect nor disease, the examiner must opine whether it is at least as likely as not (50/50 probability or greater) that such first began during active military service.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



	(CONTINUED ON NEXT PAGE)



handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




